DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 6/24/2022 is considered by the examiner.
Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s Remarks, see Remarks Page 6, disclosing “Ishikawa discloses a magnetic recording medium, not a magnetic sensor”.  Examiner disagrees.  Ishikawa discloses a magnetic recording medium which uses a thin film magnetic head having an MR sensor as the reading part (Col. 18, Lines 25-35).  Claim 1 requires a protective layer that covers a magnetoresistive effect element.  Ishikawa provides a protective layer that covers a magnetoresistive effect element for the benefit of providing stability and improving magnetic properties when detecting magnetic flux (Col. 1, Lines 39-45; Col. 16, Lines 30-41).   
In response to applicant's argument, see Remarks Page 7, disclosing “the magnetic recording medium disclosed in Ishikawa is in a technical field different from that of magnetic sensors, one of ordinary skill in the art would have no reason to combine the protective layer having a prescribed surface roughness of Ishikawa with the magnetic sensor disclosed in Yu”, Claim 1 requires a protective layer that covers a magnetoresistive effect element.  Ishikawa provides a protective layer that covers a magnetoresistive effect element for the benefit of providing stability and improving magnetic properties when detecting magnetic flux.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20080161200), hereinafter ‘Yu’, and further in view of Ishikawa et al. (US 5815343), hereinafter ‘Ishikawa’.

Regarding Claims 1, 4, 10 and 14, Yu teaches a magnetic sensor used to detect a detection target substance in a sample, the magnetic sensor comprising: a substrate having a first surface and a second surface, which is opposite the first surface (Para [0078] silicon substrate; Fig. 5 silicon substrate having top and bottom surface); a magnetoresistive effect element provided on the first surface of the substrate (Fig. 5, MR layer), wherein the resistance of the magnetoresistive effect element changes in accordance with an input magnetic field (Para [0044] describing magnetoresistive layer detects magnetic field signals by the resistance changes of a magnetic sensing element as a function of the amount and direction of magnetic flux being sensed by the element); and a protective layer that covers the magnetoresistive effect element layer (Fig. 5, layer 52 covering MR layer; Para [0078] silicon oxide layer); wherein a surface of the protective layer, which is positioned on top of the magnetoresistive effect element (Fig. 5, protective layer 52 positioned on top of element MR layer).
Yu fails to explicitly disclose the protective layer having a prescribed surface roughness of Claim 1 and wherein the mean roughness Ra of the protective layer is 0.2~5.0 nm (of Claim 4).
Ishikawa teaches a magnetic sensor having a protective layer with an average roughness factor not less than 0.3nm and not more than 3nm for the benefit of providing stability and improving magnetic properties when detecting magnetic flux (Col. 1, Lines 39-45; Col. 16, Lines 30-41; Col. 18, Lines 25-35 a magnetic recording medium which uses a thin film magnetic head having an MR sensor as the reading part).
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide the protective layer having a prescribed surface roughness wherein the mean roughness Ra of the protective layer is 0.2~5.0 nm. for the benefit of providing stability and improving magnetic properties when detecting magnetic flux as taught by Ishikawa in Col. 1, Lines 39-45; Col. 16, Lines 30-41.

Regarding Claims 3 and 13, Yu further teaches wherein a thickness of the protective layer on the magnetoresistive effect element is 3~200 nm (Para [0078] 10-20 nm thick).
Regarding Claims 5 and 15, Yu further teaches wherein the magnetoresistive effect element is a GMR element (Para [0069] he present invention involves the use of magnetically labeled targets; magnetically-labeled targets (e.g., super-paramagnetic particles, used in magnetoresistive-based biochips) may be detected using an integrated magnetic field sensor such as a giant magnetoresistive (GMR)).

Regarding Claims 6 and 16, Yu further teaches wherein the detection target substance is a biomolecule (Para [0005] The present invention relates to the field of surface modification of a substrate so that a biomolecule may be attached to it).

Regarding Claim 7, Yu further teaches the magnetic sensor according to claim 1; and a support unit that supports the magnetic sensor (Para [0024] fabrication techniques known in the semiconductor industry to form an array of sensors, each sensor being wire bonded for individual detection, and the sensor may be packaged in a chip configuration or package).

Regarding Claim 8, Yu further teaches wherein a probe, which is capable of bonding specifically with the detection target substance, is present on the surface of the protective layer (Para [0027] showing the configuration of substrate, probe, target (biotinylated), and label; Para [0024]   a plurality of probe biomolecules attached to the polyanhydride layer through an amine group on the biomolecule, whereby the probe biomolecules are attached as different populations in each discrete physical area each chip may contain a large array of biosensors having a variety of probe molecules; Clm 24).

Regarding Claim 9, Yu further teaches the magnetic detection device according to claim 7; a magnetic field generation unit (Para [0024] each chip may contain a large array of biosensors having a variety of probe molecules (e.g., DNA probes) attached thereto. A magnetic sensing apparatus may be provided for use with bead-labeled analytes, where the beads are magnetic or ferromagnetic particles); and a holding unit capable of holding the sample (Clm 21, probe biomolecule attached to polyanhydride layer on polyamine); wherein the magnetic detection device is provided such that the magnetic sensor can contact the sample held in the holding unit (Clms 21 and 23 substrate having polyamine layer comprises magneto resistive layer); and the magnetic field generation unit is provided such that a magnetic field is applied on the magnetic sensor, which contacts the sample held in the holding unit (Clm 22, substrate has magnetic properties; Clms 21-24).

Regarding Claim 12, Yu in view of Ishikawa further discloses wherein a mean roughness Ra of the surface of the protective layer is adjusted to within a prescribed range by implementing a CVD process or polishing process on the surface of the protective layer (Col. 17, Lines 29-32 polishing process), which is positioned on the magnetoresistive effect element (Yu, Fig. 5, protective layer 52 positioned on top of element MR layer).

Allowable Subject Matter
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the 35 U.S.C 112 rejection as disclosed above.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claims 2 and 11, the closest prior art fails to disclose “wherein a lower limit of a mean roughness Ra of the surface of the protective layer is 0.1 nm, and an upper limit of the mean roughness Ra is half a thickness of the protective layer, on the magnetoresistive effect element” in combination with all other limitations of the claim and base claim would render the claim allowable.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868